DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/26/21.
	Applicant’s amendment to claims 1, 13, 14 and 16 is acknowledged.
	Claims 1-20 are pending and claims 14-20 are withdrawn.
Claims 1-13 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 1/26/21have been fully considered but they are not persuasive.
	As set forth below and in the Office Action of 9/17/21, one having ordinary skill in the art forming Hsu’s layer (240) as a plurality of layers would form a coating layer and resin layer filling a space between an inner surface of the cavity and the electronic component.  
	Forming Hsu’s layer (240) as a plurality of layers is considered duplication of layers or duplication of essential working parts.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts, indicates mere duplication of essential working parts of a device involve only routine skill in the art. 
.


    PNG
    media_image1.png
    752
    1705
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hisada et al., EP 1253813 A1 (e.g. In re claim 13:  See para. [0013], [0015] disclosing imidazole has a rust prevention property (“anti-tarnish”) and can improve adhesion.  See specific amino-group containing triazoles at para. [0027] – [0028].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, US Publication No. 2005/0048759 A1 (of record) in view of Chang et al., US Publication No. 2008/0185739 A1 (of record).

	Hsu teaches:
1. An electronic component built-in wiring board, comprising (see fig. 3): 
	a substrate (32) having a cavity (221); 
	an electronic component (23) accommodated in the cavity (221) of the substrate and having a plurality of pads (230) on a surface of the electronic component; 
	a coating insulating layer (e.g. This can be achieved by one of ordinary skill in the art forming layer 240 as a plurality of layers.  The coating insulating layer is an upper layer in the plurality of layers 240.) formed on the substrate such that the coating insulating layer is covering the electronic component (23) and has a plurality of via holes (242b); 
	a plurality of via conductors formed in the plurality of via holes (242b) respectively such that the plurality of via conductors is penetrating through the coating insulating layer; and 
	a resin coating (e.g. This can be achieved by one of ordinary skill in the art forming layer 240 as a plurality of layers.  The resin coating is a lower layer in the plurality of layers 240.) 
	wherein the coating insulating layer (e.g. The coating insulating layer is an upper layer in the plurality of layers 240.) comprises resin and is formed such that the resin of the coating insulating layer is filling a space between an inner surface of the cavity (221) and the electronic component (23) accommodated in the cavity (221), and the plurality of via conductors is formed in the plurality of via holes (242b) and the plurality of through holes (242b) respectively such that the plurality of via conductors is connected to the plurality of pads (230) on the surface of the electronic component.  See Hsu at para. [0001] – [0040]. 

Regarding claim 1:
	It would have been obvious to one having ordinary skill in the art to from Hsu’s layer (240) as a plurality of layers corresponding to coating layer and resin layer filling a space between an inner surface of the cavity and the electronic component, since duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.
	Furthermore, Hsu does not expressly teach “that the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”.
	In an analogous art, Chang, in fig. 3-4, teaches roughening the surface of a bonding pad (12) increases the surface area to achieve a stronger bond to an adhesive layer (22), so as to ensure the product reliability and quality.  See Chang at para. [0019].  
Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	Chang’s bonding pad (12) is analogous to the pads of the electronic component and the adhesive layer (22) is analogous to the resin layer in the claim.
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Hsu with Chang to roughen the surface of the pads of the electronic component to increase the surface area to achieve a stronger bond to the resin coating, so as to ensure the product reliability and quality.  One of ordinary skill in the art performing this modification would arrive at the limitation “the resin coating has an adhesion to the electronic component that is stronger than an adhesion of the coating insulating layer to the electronic component”, recited in the claim.

	Regarding claim 4:
	Hsu further teaches:
4. The electronic component built-in wiring board according to claim 1, (see fig. 3) wherein the resin coating (lower layer 240 directly on 23) is formed such that the plurality of through holes (e.g. portion 242b overlapping with lower layer 240 directly on 23) has inner edges that are formed flush with inner surfaces of the via holes (e.g. portion 242b overlapping with upper layer 240) respectively.

	Regarding claim 5:

	(see Hsu fig. 3) “wherein the plurality of pads (230) on the electronic component (23) has surfaces having roughened portions (e.g. roughened bonding pads as taught by Chang) respectively, and the resin coating (lower layer 240 directly on 23) is formed such that the plurality of through holes (242b) has opening edge portions formed on uneven shapes of the roughened portions respectively (e.g. because lower layer 242b is in direct contact with pads 230)”.

	Regarding claim 6:
	Hsu further teaches:
6. The electronic component built-in wiring board according to claim 1, (see fig. 3, also see fig. 2K) wherein the resin coating (lower layer 240 directly on 23) is formed such that the resin coating is formed on the surface and a side surface of the electronic component (23), on an inner surface of the cavity (221), and on a bottom surface of the cavity (221) between the inner surface of the cavity and the side surface of the electronic component (23).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hsu with the teachings of Chang because roughening the surface of the bonding pad can “prevent the delamination or peeling phenomena”.  See Chang at para. [0019].


s 2-3 and 7-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chang, as applied to claim 1 above, and further in view of Lee et al., US Patent No. 7,960,272 (of record).

Regarding claims 2-3:
	Hsu and Chang teach all the limitations of claim 1 above, and Hsu further teaches wherein the electronic component is a semiconductor component at para. [0022].
	Hsu and Chang are silent “…that has a passivation film comprising a silicon compound and formed between the pads on the surface of the electronic component and wherein the silicon compound of the passivation film is silicon nitride.”.
In an analogous art, Lee teaches:
(see fig. 2) an electronic component (20) that is a semiconductor component that has a passivation film (22) comprising a silicon compound and formed between the pads (26, “In practice, a plurality of metal pads 26 are formed at the topmost layer of the integrated circuit device 110”) on the surface of the electronic component and wherein the silicon compound of the passivation film is silicon nitride.  See Lee at col 4, ln 6–42.

Regarding claim 7:
	Hsu and Chang teach the limitations as applied to claim 4 above.
 
Regarding claim 8:
	Hsu and Chang teach the limitations as applied to claim 5 above.

Regarding claim 9:
	Hsu and Chang teach the limitations as applied to claim 6 above.


	Hsu and Chang teach the limitations as applied to claim 4 above.

Regarding claim 11:
	Hsu and Chang teach the limitations as applied to claim 5 above.

Regarding claim 12:
	Hsu and Chang teach the limitations as applied to claim 6 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hsu with the teachings of Lee because “These metal pads 26 provide a means to mechanically and electrically connect the device 110 to a package or to a circuit board as is well known in the art…The passivation layer 24 preferable comprises a dielectric film and, more preferably, comprises a silicon nitride layer as is well known in the art.”  See Lee at col 4, ln 26–42.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 January 2022